Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements: ● Registration Statement (FormS-8 No.333-54590) pertaining to the 1-800-FLOWERS.COM,Inc. 2001 Employee Stock Purchase Plan and the 1999 Stock Incentive Plan, ● Registration Statement (Form S-8 No.333-119999) pertaining to the 1-800-FLOWERS.COM,Inc. 2003 Long Term Incentive and Share Award Plan, and ● Registration Statement (FormS-8 No.333-164727) pertaining to the 1-800-FLOWERS.COM,Inc. 2003 Long Term Incentive and Share Award Plan, as amended and restated as of October22, 2009, and ● Registration Statement (Form S-8 No. 333-192304) pertaining to the 1-800-FLOWERS.COM, Inc. 2003 Long Term Incentive and Share Award Plan, as amended and restated as of October 22, 2009, and as amended as of October 28, 2011; of our report dated September13, 2013, with respect to the June 30, 2013 consolidated financial statements and schedule of 1-800-FLOWERS.COM,Inc. and Subsidiaries included in this Annual Report (Form10-K) of 1-800-FLOWERS.COM,Inc. and Subsidiaries for the year ended June29, 2014. /s/Ernst& Young LLP Jericho, New York
